TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00675-CR
                                       NO. 03-15-00676-CR



                                    Gerald Stevens, Appellant

                                                  v.

                                   The State of Texas, Appellee


            FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
                     NOS. C-1-CR-15-100025 & C-1-CR-15-100026
           HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               A jury in justice court found Gerald Stevens guilty of speeding and of no operator’s

license on demand. The jury assessed a $200 fine in each case. Stevens sought a trial de novo in

the county court at law, then filed a special appearance and plea to the jurisdiction in each case. The

county court at law denied Stevens’s special appearances and pleas to the jurisdiction, and Stevens

filed a Notice of Appeal challenging those decisions in each case. We dismiss these appeals because

we lack jurisdiction to consider their merits in an interlocutory appeal.

               Interlocutory appeals—those made before a final judgment is rendered in the

trial court—are generally not permitted in Texas criminal proceedings. Leija v. State, 456 S.W.3d
157, 158 (Tex. Crim. App. 2015). The offenses of which Stevens was convicted carry criminal

penalties. See Tex. Transp. Code §§ 521.025 (failure to display license on demand), 545.351
(speeding); see also id. § 542.301 (general offense level). Stevens appealed the justice court’s

judgments to obtain a trial de novo in the county court at law. See Tex. Code Crim. Proc. art. 44.17.

The record contains no final judgments in these cases from the county court at law. We do not find

any grant of authority to review by interlocutory appeal the denial of a plea to the jurisdiction

or special appearance in a criminal case. Stevens cites to Texas Civil Practice and Remedies Code

section 51.014 but, as the title of that code indicates, that is expressly a civil practice statute; we find

no basis on which to apply it in these criminal cases.

                We dismiss these appeals for want of jurisdiction.




                                                 Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Dismissed for Want of Jurisdiction

Filed: January 22, 2016

Do Not Publish




                                                     2